DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,438,437 B1 to Herrington et al. (hereinafter "Herrington") in view of US 2020/0286071 A1 to Oepping (hereinafter "Oepping") in view of US 2015/0348007 A1 to Khan et al. (hereinafter "Khan").

Claims 1, 8, 15: 
Herrington discloses:
a processor; and a memory storing instructions that, when executed by the processor, cause the processor to (Fig.1 item 120; Fig.8; 17:63 to 21:62)
receiving, by the server … a request to activate a contactless card, the request comprising a cryptogram (Fig.5 item 530; 4:58 to 5:59, 7:1-23, 13:56 to 14:6)
decrypting, by the server, the cryptogram based on a key associated with the contactless card (Fig.5 item 540; 5:60 to 6:11, 7:24-56, 14:7-18)
transitioning, by the server based on the decryption of the cryptogram, the contactless card from an inactive payment state to an active payment state (Fig.5 item 545; 5:60 to 6:11, 7:24-56, 14:7-18, 16:31-45)
and based on the transition of the contactless card from the inactive payment state to the activated payment state (16:31-45)
payment applet of the contactless card (Fig.4B item 440; 9:64 to 10:20, 12:10-51)
Herrington does not disclose:
transmitting, by a server to a web browser on a client device, a web page
from the web browser
transmitting, by the server to the web page … an indication to activate a payment applet
Oepping, an analogous art of electronic communications, discloses:
transmitting, by a server to a web browser on a client device, a web page (Fig.2 item 126, Fig.3 item 126, Fig.5 item 216; paras 44, 47-48, 52, 57, 68)
from the web browser ; to the web page (Fig.2 item 126, Fig.3 item 126; paras 47-48, 52, 57)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, non-transitory computer-readable storage medium, and computing apparatus of Herrington to include transmitting, by a server to a web browser on a client device, a web page, as well as communications from the web browser and to the web page, as disclosed in Oepping. One or ordinary skill in the art would have been motivated to do so in order to improve security (Oepping, paras 3-16).
The combination of Herrington in view of Oepping does not disclose:
transmitting, by the server … an indication to activate a payment applet
Khan, an analogous art of payment transactions, discloses:
transmitting, by the server … an indication to activate a payment applet (Fig.6 items 426-428; paras 37, 99-100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, non-transitory computer-readable storage medium, and computing apparatus of Herrington in view of Oepping to include transmitting, by the server, an indication to activate a payment applet, as disclosed in Khan. One or ordinary skill in the art would have been motivated to do so in order to improve security (Khan, paras 3-4).

Claims 5, 12, 19: 
The combination of Herrington in view of Oepping in view of Khan discloses all limitations of claims 1, 8 and 15. Herrington further discloses:
identifying, by the server in the request, an indication specifying the cryptogram was generated by the contactless card (4:58 to 5:59, 7:1-23, 13:56 to 14:6)

Claims 6, 13: 
The combination of Herrington in view of Oepping in view of Khan discloses all limitations of claims 1 and 8. Herrington further discloses:
wherein the request further comprises an unencrypted customer identifier associated with the contactless card (9:44 to 10:20)

Claims 7, 14: 
The combination of Herrington in view of Oepping in view of Khan discloses all limitations of claims 6 and 13. Herrington further discloses:
identifying, by the server based on the unencrypted customer identifier, the key and a counter value associated with the contactless card (5:60 to 6:11, 7:24-41, 13:35-37, 13:67 to 14:6)
incrementing, by the server, the counter value associated with the contactless card (4:41-57, 13:67 to 14:6)
encrypting, by the server, the incremented counter value and the key to generate a diversified key associated with the contactless card (Fig.5 item 535; 5:60 to 6:11, 7:24-41, 13:56-6)
decrypting the cryptogram by the server using the diversified key (Fig.5 item 540; 5:60 to 6:11, 7:24-41, 14:7-18)

Claim 20: 
The combination of Herrington in view of Oepping in view of Khan discloses all limitations of claim 15. Herrington further discloses:
wherein the request further comprises an unencrypted customer identifier associated with the contactless card (9:44 to 10:20)
wherein the instructions further cause the processor to: (Fig.1 item 120; Fig.8; 17:63 to 21:62)
identify, based on the unencrypted customer identifier, the key and a counter value associated with the contactless card (5:60 to 6:11, 7:24-41, 13:35-37, 13:67 to 14:6)
increment the counter value associated with the contactless card (4:41-57, 13:67 to 14:6)
encrypt the incremented counter value and the key to generate a diversified key associated with the contactless card (Fig.5 item 535; 5:60 to 6:11, 7:24-41, 13:56-6)
decrypt the cryptogram using the diversified key (Fig.5 item 540; 5:60 to 6:11, 7:24-41, 14:7-18)

Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Herrington in view of Oepping in view of Khan and further in view of US 9,741,036 B1 to Grassadonia et al. (hereinafter "Grassadonia").

Claims 2, 9, 16: 
The combination of Herrington in view of Oepping in view of Khan discloses all limitations of claim 1, 8 and 15. The combination of Herrington in view of Oepping in view of Khan does not disclose:
storing, by the server, an indication that the contactless card is in the active payment state
Grassadonia, an analogous art of blockchain transactions, discloses:
storing, by the server, an indication that the contactless card is in the active payment state (Fig.2 items 210 and 211; 14:54 to 15:42)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, non-transitory computer-readable storage medium, and computing apparatus of Herrington in view of Oepping in view of Khan to include storing, by the server, an indication that the contactless card is in the active payment state, as disclosed in Grassadonia. One or ordinary skill in the art would have been motivated to do so in order to improve security (Grassadonia, 1:6-36).




Claims 3, 10, 17: 
The combination of Herrington in view of Oepping in view of Khan discloses all limitations of claim 1, 8 and 15. The combination of Herrington in view of Oepping in view of Khan does not disclose:
prior to transitioning the contactless card: receiving, by the server, a first request to process a payment using contactless card; and rejecting, by the server, the first request based on the contactless card being in the inactive payment state
Grassadonia, an analogous art of blockchain transactions, discloses:
prior to transitioning the contactless card: receiving, by the server, a first request to process a payment using contactless card; and rejecting, by the server, the first request based on the contactless card being in the inactive payment state (Fig.2 items 212; 15:42 to 16:52)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, non-transitory computer-readable storage medium, and computing apparatus of Herrington in view of Oepping in view of Khan to include prior to transitioning the contactless card: receiving, by the server, a first request to process a payment using contactless card; and rejecting, by the server, the first request based on the contactless card being in the inactive payment state, as disclosed in Grassadonia. One or ordinary skill in the art would have been motivated to do so in order to improve security (Grassadonia, 1:6-36).

Claim 4, 11, 18: 
The combination of Herrington in view of Oepping in view of Khan in view of Grassadonia discloses all limitations of claims 3, 10 and 17. Grassadonia further discloses:
subsequent to transitioning the contactless card: receiving, by the server, a second request to process a payment with the contactless card; and processing, by the server, the second request based on the contactless card being in the active payment state (Fig.2 items 212-213; 15:42 to 16:52)

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0134176 A1 to Kim et al. (hereinafter "Kim") discloses an authentication server decrypting a cryptogram (Fig.6 item 620, Fig.8 item 820; paras 50, 53).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685